Citation Nr: 1717219	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  13-03 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tomah, Wisconsin


THE ISSUES

1.  Entitlement to payment or reimbursement of medical expenses incurred at a private facility in May 2012.

2.  Entitlement to payment or reimbursement of medical expenses incurred at a private facility in December 2012.



ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel







INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from May 1956 to May 1959.

These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2012 and December 2014 decisions of the Department of Veterans Affairs Medical Center (VAMC) in Tomah, Wisconsin. 

The Veteran had requested a Central Office Board hearing on his VA Form 9, but has since rescinded the request and it is therefore considered withdrawn.  See February 2015 VA Form 9; see also January 2017 VA Form 21-4138 ("Please withdraw my appeal requesting a BVA hearing").

This matter was remanded in June 2015.  As discussed below, the record does not reflect any compliance by the Agency of Original Jurisdiction (AOJ) with the prior remand directives, thus these appeals are again REMANDED.



REMAND

A Board remand confers upon the Veteran the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that this matter must be remanded again for compliance with the directives in the June 2015 remand. 

In the June 2015 Remand, the Board identified that further development was required in order to properly adjudicate the claim.  Specifically, the Board explained that the actual amounts covered by the Veteran's insurance for his emergency room visits could not be determined by the evidence of record, and that once this information was discovered the AOJ was to readjudicate the matter.  

The Record reflects that the AOJ has not contacted the Veteran, nor his insurance provider, nor made any attempt whatsoever to procure the information sought by the Board as described in the June 2015 Remand.  

Similarly, there is no indication that the AOJ readjudicated the matter, as there has been no supplemental statement of the case (SSOC) issued to the Veteran.  However, the Board notes the AOJ's April 2016 memorandum which appears to reconsider the matters on appeal.  This document is not a proper readjudication of the matter.  It appears to reflect its author's interpretation of controlling law, which interpretation, however, is not dispositive.  In any case, the Board again instructs the AOJ to issue a proper SSOC to the Veteran should the matter remain denied.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ascertain from the Veteran or his insurance provider:

a.  The date of which action to obtain payment from the insurance provider for emergency treatment rendered in December 2012 was exhausted; and,

b.  The amount that was covered for each emergency treatment (May 2012, December 2012); and,

c.  The amount remaining for which the Veteran is personally financially liable.

2.  Readjudicate the claims on appeal with consideration of whether 38 C.F.R. § 17.1004(d)(3) applies to the claim regarding treatment rendered in December 2012.  The current version of 38 U.S.C.A. § 1725 should be applied to both claims, including the application of 38 U.S.C.A. § 1725(b)(3)(C).  If the benefit on appeal remains denied, furnish the Veteran with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




